UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7389



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LACY FRUIT, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CR-00-13)


Submitted:   December 20, 2001            Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacy Fruit, Jr., Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lacy Fruit, Jr. seeks to appeal the district court’s order

denying his motion seeking to challenge his conviction and sentence

pursuant to Fed R. Crim. P. 52(b).   We have reviewed the record and

the district court’s opinion accepting the recommendation of the

magistrate judge and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.    See United States

v. Fruit, No. CR-00-13 (S.D.W. Va. July 23, 2001).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2